

117 SRES 12 IS: Memorializing the unborn by lowering the United States flag to half-staff on January 22, 2021.
U.S. Senate
2021-01-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 12IN THE SENATE OF THE UNITED STATESJanuary 22, 2021Mr. Braun submitted the following resolution; which was referred to the Committee on the JudiciaryRESOLUTIONMemorializing the unborn by lowering the United States flag to half-staff on January 22, 2021.Whereas, on January 22, 1973, the majority of the members of the Supreme Court of the United States ruled that abortion was a right secured by the Constitution; andWhereas, since that fateful day, over 60 million unborn children have perished: Now, therefore, be itThat the Senate—(1)supports the recognition of the Day of Tears in the United States on January 22, 2021; and(2)encourages the people of the United States to lower their flags to half-staff to mourn and honor the innocents who have lost their lives to abortion.